Bell, J.
It appearing by the affidavit of the attorney for the defendant in error, and also of a third person, that the plaintiff in error, since the filing of the bill of exceptions, paid and discharged the judgment which was rendered against him, and there being no denial or any showing to the contrary by the plaintiff in error, or his attorney, who acknowledged notice thereof, the questions presented by the bill of exceptions become moot and it is ordered that the writ of error be dismissed.

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.